DETAILED ACTION
Applicant’s reply and request for continued examination (RCE), filed 7 July 2020 in response to the Final Office action mailed 8 January 2020 and the advisory action mailed 11 June 2020, has been entered and fully considered. As per Applicant’s filed claim amendments claims 1, 3, 5-8, 10-25, 27-31 and 36-39 are pending, wherein: claims 1, 3, 7, 10-14, 16, 18-19, 24-25 and 36 have been amended, claims 5-6, 8, 15, 17, 20-23, 27-31 and 37-39 are as previously presented, and claims 2, 4, 9, 26 and 32-35 have been cancelled by this and/or previous amendment(s). 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 July 2020 (see also 27 April 2020) has been entered.
 
Claim Objections
Claims 12-13 are objected to because of the following informalities:  the “propane-1,  2-diol” should instead be --propane-1,2-diol--.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 15-16, 18-19, 22, 27, 30-31 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Back et al. (US 5,993,684).
Regarding claims 1-3, 5-6, 15 and 36, Back teaches de-icing and anti-icing compositions comprising (A) about 75 wt% or less of polyhydric alcohol(s) and (B) about 25 wt% or less of non-potassium, non-halide organic salts, and may further comprise (C) about 30 wt% or less of non-potassium, non-halide inorganic salts, (D) about 5 wt% or less of low molecular weight monohydric alcohols, and other functional additives, present in functional amounts (abstract; col 6 ln 48-58; col 7 ln 7-19; col 7 ln 45-55). Back further teaches that (A) is preferably glycerol, alone or in combination with sorbitol or other CxHyOz family members, wherein x is greater than 2 and less than 7, y is 2x+2, and z is x-1 or x and greater than 2 (col 6 ln 35-47; col 7 ln 13-14; col 7 ln 33-44). Back 
Back teaches the (B) is present from about 25 wt% or less (col 7 ln 45-55) and it is held that the teaching of “about 25%” meets and/or renders obvious the low end, i.e. 26%, of the claimed ranges. Further, it is held that about 25% is substantially similar to the claimed 26-70% (claims 1 and 36) and 26-50 wt% (claim 15). As such, it is the examiner’s position that the values are close enough that one of ordinary skill in the art would have expected similar properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (see Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05). Alternatively, the amount of glycerol is a result-effective variable that could be optimized.  At the time of filing a person having ordinary skill in the art would have found it obvious to optimize the amount of glycerol and would have been motivated to do so in order to obtain the desired degree of deicing (col 4 ln 33-61) and/or viscosity (col 6 ln 1-5; col 10 ln 10-14) (see: In re Aller, 105 USPQ 233; and MPEP 2144.05; see In re Boesch and Slaney, 205 USPQ 215).
Regarding claims 16, 18, 19 and 22, Back renders obvious the composition as set forth above and further teaches other functional additives including biocides, stabilizers, anti-oxidants, corrosion inhibitors, thickeners, pH adjusters, and the like (col 7 ln 45-50).
Regarding claim 27, Back renders obvious the composition as set forth above and further teaches the composition as set forth with respect to claim 1 above wherein In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
Regarding claims 30 and 31, Back renders obvious the composition as set forth above and further teaches aqueous solutions (col 7 ln 1-5; examples) and exemplifies compositions of 45% and 50% water (examples col 8-9).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Back et al. (US 5,993,684) in view of Wehner et al. (US 7,972,530).
 Back renders obvious the composition as set forth in claim 19 above and further teaches inclusion of pH adjusting agents. Back does not specifically teach sodium or potassium hydroxide. However, Wehner teaches similar deicing compositions and teaches it is known in the art to include a plurality of functional ingredients for their known benefits (col 10 ln 58 to col 11 ln 2), including pH control agents (col 11 ln 32-48) such as sodium hydroxide, potassium hydroxide, etc. (col 11 ln 40-41). Wehner and Back are analogous art and are combinable because they are concerned with the same field of endeavor, namely deicing compositions comprising glycerol. At the time of filing a person having ordinary skill in the art would have found it obvious to include the pH control agent additives of Wehner in the compositions of Back and would have been motivated to do so as Back invites the inclusion of pH agents and further as Wehner teaches it is known to use sodium or potassium hydroxide as pH control agents in such deicing fluids in order to impart the known benefits thereof to said fluids, i.e. maintaining a constant desired pH. 


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Back et al. (US 5,993,684) in view of McCarthy et al. (US 5,922,745).
Back renders obvious the composition as set forth in claim 22 above and further invites the inclusion of biocides (col 7 ln 45-46). Back is silent to the identity thereof. However, McCarthy teaches biocide combinations of isothazolones, including 2-methyl-4-isothiazolin-3-one (abstract; col 3 ln 40-42; col 4 ln 16-25) and teaches their incorporation into industrial fluids, including heat transfer systems (col 3 ln 55-65), for . 


Claims 1, 3, 5-6, 10, 12-13, 15-18, 21, 27, 30-31 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Sapienza et al. (US 6,540,934).
Regarding claims 1, 3, 5-6, 15-18 and 36-38, Sapienza teaches deicing compositions comprising an effective/remainder amount of aqueous monocarboxylic acid salt based fluids comprising (a) about 1 to about 25 wt% of an organic deicing agent, (b) about 0.1 to about 30 wt% of (i) a C5-C16 aliphatic monobasic acid or salt, or (ii) a C5-C16 hydrocarbyl dibasic acid or salt, or (iii) a mixture of (i) and (ii),  and optionally (c) about 0.1 to about 0.5 wt% hydrocarbonyl triazole (col 2 ln 56 to col 3 ln 2), and further optional conventional corrosion inhibitors from 0.01 to about 5 wt% (col 5 ln 35-43).  Sapienza teaches the aqueous monocarboxylic acid salts comprise 10-90 wt% aqueous solutions of sodium or potassium salts of formates, acetates, propionates and/or butyrates (col 3 ln 20-32). Sapienza teaches the (a) organic deicing agent includes glycerol and sorbitol (col 3 ln 32-25 and ln 48-60).
Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05). Alternatively, the amount of glycerol is a result-effective variable that could be optimized.  At the time of filing a person having ordinary skill in the art would have found it obvious to optimize the amount of glycerol and would have been motivated to do so in order to obtain the desired degree of deicing (col 3 ln 33-61) and/or co-solvation of monobasic acid salts (col 5 ln 27) (see: In re Aller, 105 USPQ 233; and MPEP 2144.05; see In re Boesch and Slaney, 205 USPQ 215).
Regarding claims 10, 12 and 13, Sapienza renders obvious the composition as set forth above and further teaches that mixtures of the component (a) including glycerol and/or sorbitol and propylene glycol may be used (col 3 ln 23-60; col 5 ln 15-20).
Regarding claim 21, Sapienza renders obvious the composition as set forth above and further teaches the (ii) component is preferably triethanolamine (col 4 ln 14-26; Example).
Regarding claim 27, Sapienza renders obvious the composition as set forth above and further teaches the composition with respect to claim 1 above wherein only the monocarboxylic acid salts, component (a) and component (b) are required. Sapienza is silent to a pH of between 8.5 and 9.5. However, as Saouebza teaches the In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
Regarding claims 30-31, Sapienza renders obvious the composition as set forth above and further teaches water (Examples) and teaches the Example having 10 wt% water and 80 wt% of a 50% aqueous solution (instant 20-60 vol% water). 


Claims 11, 14, 19-20, 22-23 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sapienza et al. (US 6,540,934) in view of Wehner et al. (US 7,972,530).
Regarding claims 11 and 14, Sapienza renders obvious the composition as set forth in claim 10 above and further teaches the inclusion of conventional additives (col 5 ln 34-43). Sapienza further teaches the organic deicing agent is selected from glycols, glycerol and sorbitol and teaches mixtures thereof. 	
Sapienza is silent to the inclusion of propane-1,3-diol in amounts of 10-35 wt% (claim 11). However, Wehner teaches deicing compositions and teaches that in 
Regarding claims 19-20, Sapienza renders obvious the composition as set forth in claim 1 above, and further teaches the inclusion of conventional additives (col 5 ln 34-43). Sapienza does not specifically teach pH control agents (claim 19), selected from sodium or potassium hydroxide (claim 20). However, Wehner teaches the aforementioned deicing compositions and teaches it is known in the art to include a plurality of functional ingredients for their known benefits (col 10 ln 58 to col 11 ln 2), including pH control agents (col 11 ln 32-48) such as sodium hydroxide, potassium hydroxide, etc. (col 11 ln 40-41). Wehner and Sapienza are analogous art and are combinable because they are concerned with the same field of endeavor, namely deicing compositions comprising glycerol. At the time of filing a person having ordinary skill in the art would have found it obvious to include the pH control agent additives of Wehner in the compositions of Sapienza and would have been motivated to do so as Sapienza invites the inclusion of convention additives and further as Wehner teaches it 
Regarding claims 22, 23, 28 and 29, Sapienza renders obvious the composition as set forth in claim 1 above, and further teaches the inclusion of conventional additives (col 5 ln 34-43). Sapienza does not specifically teach biocides (claims 22-23), scale reducers (claim 28) or thermal stabilizers (claim 29). However, Wehner teaches the aforementioned deicing compositions and teaches it is known in the art to include a plurality of functional ingredients for their known benefits (col 10 ln 58 to col 11 ln 2), including thermal stabilizing agents (col 12 ln 33-46), anti-microbial agents (col 12 ln 48-62), and corrosion inhibitors (col 11 ln 59 to col 12 ln 14). Wehner teaches exemplary corrosion inhibitors include esters of inorganic phosphorous compounds, etc. (col 11 ln 59 to col 12 ln 14) (instant scale reducers) and teaches exemplary anti-microbial agents include 2-methyl-4,5-trimethylene-4-isothizoline-3-one (col 12 ln 50-54). Wehner and Sapienza are analogous art and are combinable because they are concerned with the same field of endeavor, namely deicing compositions comprising glycerol. At the time of filing a person having ordinary skill in the art would have found it obvious to include the additives of Wehner in the compositions of Sapienza and would have been motivated to do so as Sapienza invites the inclusion of convention additives and further as Wehner teaches it is known to include such corrosion inhibitors, thermal stabilizers and anti-microbial agents in such deicing fluids in order to impart the known benefits thereof to said fluids. 


Claims 7, 8, 22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sapienza et al. (US 6,540,934) in view of Malone et al. (US PGPub 2007/0194270).
Regarding claims 7, 8, 24 and 25, Sapienza renders obvious the composition as set forth in claim 1 above, including the components and amounts as recited therein of glycerol, aqueous potassium formate, corrosion inhibitors and triethanolamine, and further teaches the inclusion of conventional additives (col 5 ln 34-43). Sapienza is silent to the inclusion of sulfamic acid salt (claim 7) present from 0.1 to 5 wt% (claims 8 and 24) or from 0.1 to 2 wt% (claim 25), and to inclusion of from 0-10 wt% of a pH control agent (note this is optional in claims 24-25). However, Malone teaches formate salt-based aqueous heat transfer fluids (abstract) and teaches compatible corrosion inhibitors for such compositions include sulfamic acid ([0015]; exemplified as potassium salt thereof, Tables 1 and 2, [0024]), present from 0.1 to 2 wt% ([0015]).  Malone further teaches pH buffers in amouts of about 0.1 to about 10 wt% to obtain the desired pH range for effective corrosion inhibitions ([0009]-[0011]). Malone and Sapienza are analogous art and are combinable because they are concerned with the same field of endeavor, namely aqueous heat transfer compositions comprising formate salts and corrosion inhibitors. At the time of filing a person having ordinary skill in the art would have found it obvious to include the sulfamic acids and pH buffers of Malone in the composition of Sapienza and would have been motivated to do so as Sapienza invites the inclusion of corrosion inhibitors and further as Malone teaches sulfamic acid is a suitable and preferred corrosion inhibitor for formate salt based heat transfer fluids 
As noted above and as follows: Sapienza teaches up to about 25 wt% of glycerol (see above) and it is held that about 25% is substantially similar to the claimed 30-70% (claims 24 and 25). As such, it is the examiner’s position that the values are close enough that one of ordinary skill in the art would have expected similar properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (see Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05). Alternatively, the amount of glycerol is a result-effective variable that could be optimized.  At the time of filing a person having ordinary skill in the art would have found it obvious to optimize the amount of glycerol and would have been motivated to do so in order to obtain the desired degree of deicing (col 3 ln 33-61) and/or co-solvation of monobasic acid salts (col 5 ln 27) (see: In re Aller, 105 USPQ 233; and MPEP 2144.05; see In re Boesch and Slaney, 205 USPQ 215).
Regarding claim 22, Sapienza renders obvious the composition as set forth in claim 1 above and further teaches the inclusion of conventional additives (col 5 ln 34-43). Sapienza is silent to the inclusion of a biocide. However, Malone teaches formate salt-based aqueous heat transfer fluids and teaches it is desirable to include less than 0.5 wt% of a biocide in such fluids in order to prevent the growth of various plant and animal life ([0016]). Malone and Sapienza are analogous art and are combinable because they are concerned with the same field of endeavor, namely aqueous heat .

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Sapienza et al. (US 6,540,934) in view of Malone et al. (US PGPub 2007/0194270) and further in view of Wehner et al. (US 7,972,530).
Sapienza in view of Malone renders obvious the composition as set forth in claim 24 above and incorporated herein by reference. Sapienza is silent to the inclusion of 20-35 wt% propane-1,3-diol. However, Wehner teaches deicing compositions and teaches that in compositions comprising glycerol in amounts of about 10 to about 88 wt% it is suitable to include about 1 to about 30 wt% of biologically derived 1,3-propanediol (col 9 ln 54 col 10 ln 4; col 10 ln 53-57). Wehner and Sapienza are analogous art and are combinable because they are concerned with the same field of endeavor, namely deicing compositions comprising glycerol. At the time of filing a person having ordinary skill in the art would have found it obvious to include the bio-PDO of Wehner in the composition of Sapienza and would have been motivated to do so as Sapienza invites the inclusion/selection of commercially available glycols, as well as in combination with glycerol, and further as Wehner teaches it is known/suitable to include 1 to 30 wt% of bio-PDO in glycerol based deicing fluids. 
Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05). Alternatively, the amount of glycerol is a result-effective variable that could be optimized.  At the time of filing a person having ordinary skill in the art would have found it obvious to optimize the amount of glycerol and would have been motivated to do so in order to obtain the desired degree of deicing (col 3 ln 33-61) and/or co-solvation of monobasic acid salts (col 5 ln 27) (see: In re Aller, 105 USPQ 233; and MPEP 2144.05; see In re Boesch and Slaney, 205 USPQ 215).


Reissue Applications
	The objection to claim 18 is withdrawn as a result of Applicant’s filed claim amendments. 
	The 35 U.S.C. 112(b) rejections of claims 7-8, 10-14, 16-20, 24-25 and 36-38 are withdrawn as a result of Applicant’s filed claim amendments. 
	The 35 U.S.C. 102(a)(1) rejection of claims 1, 5-6, 15-20, 27 and 30-31 as anticipated by Kardos et al. (US 5,104,562) is withdrawn as a result of Applicant’s filed claim amendments. 

	The 35 U.S.C. 103 rejections of: i) claims 1-3, 5-6, 15-16, 18-19, 22, 27, 30-31 and 36 as unpatentable over Back et al. (US 5,993,684) and ii) claim 23 as unpatentable over Back et al. in view of McCarthy et al. (US 5,922,745); are maintained. Applicant’s arguments (Remarks, pages 8-10) have been fully considered but were not found persuasive. 
	The Examiner notes that the rejection of claim 1 as set forth above is based upon the position that Back’s teaching of about 25wt% is substantially similar to the low-end of the claimed range i.e. ~26wt% and therefore one of ordinary skill in the art would expect similar properties. Additionally and in the alternative (not ‘and thus’ as argued by Applicant) the rejection further contained the position that the amount of glycerol is result-effective and can be optimized as motivated by Back for obtaining a desired degree of deicing (col 4 ln 33-61) and further motivated by Back for obtaining a desired viscosity (col 6 ln 1-5; col 10 ln 10-14). 
With regards to the former, Applicant provides no rebuttal or demonstration that the about 25wt% of Back would not result in similar properties to the low-end of the claimed ranges. The set forth position is maintained by the Examiner.
With regards to the latter, Applicant argues that ‘it is generally known’ that increasing the concentration of organic salts comes at a cost of increasing corrosivity and that Back is prejudiced against increasing the amount of organic salt because of a  or less, in a three component mixture of group A, group B and group C components, are suitable to obtain both the ‘low’ corrosivity and low conductivity. Further regarding Applicant’s arguments, Back teaches that it is known that glycerol is low in corrosivity and can suitable be used in combination with organic salts to obtain reduced conductivity and reduced corrosivity compositions (col 7). 

	The 35 U.S.C. 103 rejections of: i) claims 1-3, 5-6, 9-10, 12-13, 15-18, 21, 27, 30-31 and 36-38 as unpatentable over Sapienza et al. (US 6,540,934), ii) claims 11-14, 22-23 and 28-29 as unpatentable over Sapienza in view of Wehner et al. (US 7,972,530), iii) claims 7, 8, 22 and 24-25 as unpatentable over Sapienza in view of Malone et al. (US PGPub 2007/0194270), and iv) claim 39 as unpatentable over Sapienza in view of Malone and further in view of Wehner; are maintained. Applicant’s arguments (Remarks, pages 10-12) have been fully considered but were not found persuasive. 
	Applicant argues that Sapienza is directed to de-icing formulations which are “fundamentally different when compared to heat transfer formulations”. This argument is not persuasive. De-icing and heat transfer compositions are well known in the art to be overlapping and interchangeable subject matters. Sapienza specifically states that the compositions are equally suitable as de-icing fluids and as coolants (col 5 ln 28-34). Applicant is arguing intended use, which is not persuasive as an intended use does not In re Tuominen, 671 F.2d 1359, 213 USPQ 89 (CCPA 1982)) and furthermore, the recitation of a new intended use for an old product does not make a claim(s) to that product patentable (see In re Schreiber, 44 USPQ 2d 1429, (Fed. Cir. 1997)). 
	Applicant argues that corrosiveness ‘would not need be considered for de-icing a runway surface’. Applicant’s attention is directed to the title of the Sapienza patent, i.e. “[c]orrosion inhibited runway deicing fluid”. Contrary to Applicant’s unsupported and highly incorrect position, it would appear that corrosiveness is very much of concern in de-icing fluids such as those taught by Sapienza. 	
	Applicant argues that the Office action is in error to suggest that a person of ordinary skill would “disregard the known issues associated with the corrosiveness of the organic acid salts in heat transfer compositions, as this would be necessary in order to utilize the teaching of Sapienza”. This argument is neither proper nor persuasive, and appears to be contrary to the teaching Sapienza. 
Furthermore, regarding Applicant’s argument that the cited art of Sapienza fails to recognize the problem solved by the claimed methods, Applicant is reminded that the reason or motivation to modify the prior art reference(s) may often suggest what the inventor has done, but for a different purpose or to solve a different problem. Furthermore, it is noted that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. The motivation question arises in the context of the general problem confronting the inventor, rather than the specific problem solved by the invention (see In re Kahn, 441 F.3d 977, 987, 78 USPQ 2d 1329, 1336 (Fed. Cir. 2006); see also Cross Med. Prods., Inc. v. Medtronic Sofamore Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) one of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings; see also In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990); MPEP 2144 and 2141.01). 
 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/Primary Examiner, Art Unit 1767